UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7550



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


NATHAN LEE FOSTER, a/k/a Plum,

                                            Defendant - Appellant.


                            No. 06-6487



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


NATHAN LEE FOSTER,

                                            Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    James C. Fox, Senior
District Judge. (5:03-CR-319-01; 5:05-CV-553-F)


Submitted:   June 5, 2006                  Decided:    June 21, 2006


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.
No. 05-7550 dismissed; No. 06-6487 affirmed by unpublished per
curiam opinion.


Nathan Lee Foster, Appellant Pro Se.     Winnie Jordan Reaves,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

               In   appeal   No.    05-7550,       Nathan   Lee   Foster    seeks   to

challenge the district court’s order denying relief on his 28

U.S.C. § 2255 (2000) motion.           In appeal No. 06-6487, he challenges

the district court’s denial of his “Place Holder” motion, in which

he sought sixty days to prepare a motion for collateral relief in

light of United States v. Booker, 543 U.S. 220 (2005).

               With respect to Foster’s appeal of the denial of his

§ 2255 motion, the order is not appealable unless a circuit justice

or    judge    issues   a    certificate      of    appealability.         28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of his constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the   district      court    is    likewise    debatable.         See   Miller-El   v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Foster

has not made the requisite showing.                     Accordingly, we deny a

certificate of appealability and dismiss appeal No. 05-7550.

               With respect to appeal No. 06-6487, our decision in

United States v. Morris, 429 F.3d 65 (2005), precludes Foster from


                                        - 3 -
preparing a motion that would rely on the retroactive application

of Booker to his case on collateral review.   We accordingly affirm

the district court’s decision in appeal No. 06-6487.    See United

States v. Foster, 5:03-CR-319-01 (E.D.N.C. Mar. 3, 2006).

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                              No. 05-7550 DISMISSED
                                               No. 06-6487 AFFIRMED




                              - 4 -